Exhibit 10.2

 

EXECUTION COPY

 

WAIVER AND RELEASE TO
REVOLVING CREDIT AGREEMENT

 

THIS WAIVER AND RELEASE TO REVOLVING CREDIT AGREEMENT (this “Waiver”) is made as
of February 26, 2010, among CLST Asset Trust II, a Delaware statutory trust, as
a borrower (“Trust II”), SSPE Investment Trust I, a Delaware statutory trust, as
a borrower (“Trust I Borrower”), SSPE, LLC, a Delaware limited liability
company, as a borrower (the “LLC Borrower” and, together with Trust I Borrower
and Trust II, the “Borrowers”), Summit Consumer Receivables Fund, L.P., a
Delaware limited partnership, as the originator (the “Originator”) and as a
guarantor, Summit Alternative Investments, LLC, a Nevada limited liability
company, as the servicer (the “Servicer”), CLST Financo, Inc. (“CLST Financo”),
Eric J. Gangloff, as a guarantor, Fortress Credit Opportunities I L.P., as a
lender (the “Lender”), Fortress Credit Co LLC (as assignee for Fortress Credit
Corp.), as the administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), U.S. Bank National Association, as the collateral
custodian (the “Collateral Custodian”) and Lyon Financial Services, Inc. (d/b/a
U.S. Bank Portfolio Services) as the backup servicer (the “Backup Servicer”).
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement (defined below).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the parties hereto (among others) entered into that certain Second
Amended and Restated Revolving Credit Agreement, dated as of December 10, 2008
(as further amended, supplemented, modified or restated from time to time, the
“Credit Agreement”);

 

WHEREAS, pursuant to Section 13.1 of the Credit Agreement, the Borrowers, the
Servicer, the Administrative Agent, and the Required Lenders, and, to the extent
affected thereby, the Collateral Custodian and the Backup Servicer, may waive,
amend and supplement the provisions of the Credit Agreement; and

 

WHEREAS, the parties to the Credit Agreement desire to waive certain provisions
of the Credit Agreement in certain respects and consent to certain actions, as
provided herein.

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties to this Waiver hereby agree as follows:

 

ARTICLE I

 

WAIVER

 

Section 1.01. Waiver.

 

(a)           Each of the Borrowers hereby requests that the Administrative
Agent and each Lender waive, and by signing below each of the Administrative
Agent and the Lenders does hereby waive, as of the date hereof, each Event of
Default declared in that certain Notice of Default dated as of December 2, 2009
and that certain Notice of Default dated as of February 8, 2010 (the “Waived
Defaults”). This waiver is a one-time waiver and shall not be construed to be

 

--------------------------------------------------------------------------------


 

a waiver as to non-compliance of any of the other provisions of the Credit
Agreement or for any other time period. This Section 1.01 shall in no event be
construed as an acknowledgment by the Borrowers, their Affiliates or Eric J.
Gangloff that the Events of Default referenced in the December 2, 2009 and
February 8, 2010 Notices of Default had in fact occurred. The waiver with
respect to the December 2, 2009 Notice of Default shall be deemed to be
effective as of December 31, 2009.

 

(b)           Trust II hereby acknowledges and agrees that, from and after the
date hereof, it shall not make any request for a Loan under the Credit Agreement
and the Lender shall have no duty or obligation to fund any such request by
Trust II. It is understood by the Administrative Agent and the Lender that no
Unused Fee shall accrue or be charged to Trust II from and after the date
hereof.

 

ARTICLE II

 

CONSENT AND RELEASE

 

Section 2.01. Consent.

 

Each of the Administrative Agent, Lender and the Borrowers hereby consents
(i) to the repayment in full of their respective portion of the Loans
Outstanding by each of the LLC Borrower and the Trust I Borrower pursuant to
Section 2.3 of the Credit Agreement with the proceeds of the sale by each of the
LLC Borrower and the Trust I Borrower of their respective portions of the
Collateral to Spinnaker Consumer Receivables Trust pursuant to that certain Sale
and Assignment, dated as of February 26, 2010, by and among Fortress Credit
Corp., the LLC Borrower, the Trust I Borrower and Spinnaker Consumer Receivables
Trust (the “Sale and Assignment”) and (ii) the transaction contemplated by such
Sale and Assignment. Each of the Administrative Agent and the Lender agree that
no prepayment fee, make-whole fee or premium shall be payable in connection with
such repayment and that such repayment may be made upon one (1) Business Day’s
prior written notice from the LLC Borrower and the Trust I Borrower to the
Administrative Agent.

 

Section 2.02. Release.

 

(a)           Each of the parties hereto hereby agrees that, upon the repayment
in full of all their respective Loans Outstanding by the LLC Borrower and the
Trust I Borrower, (i) each Guarantor shall be released and discharged from the
Credit Agreement and the other Transaction Documents as a party thereto such
that from and after the date hereof the Guarantors shall have no continuing
liability or obligations under the Credit Agreement (including, without
limitation, any liabilities and/or obligations arising under Article XIV of the
Credit Agreement) or the other Transaction Documents, (ii) each of the LLC
Borrower, the Trust I Borrower, Summit Consumer Receivables Fund, L.P. and
Summit Alternative Investments, LLC (each of the foregoing, together with Eric
J. Gangloff, the “Summit Entities”) shall be released and discharged from the
Credit Agreement and the other Transaction Documents as a party thereto such
that from and after the date hereof no Summit Entity shall have any continuing
liability or obligations under the Credit Agreement or the other Transaction
Documents; provided that, if the Administrative Agent, the Lender, the
Collateral Custodian or the Backup Servicer incurs any Indemnified

 

2

--------------------------------------------------------------------------------


 

Amounts with respect to any action or event attributable to a Summit Entity (or
any Collateral related to a Summit Entity) occurring prior to the date hereof or
related to the breach prior to the date hereof by a Summit Entity of any
representation, warranty or covenant under the Transaction Documents (other than
the Waived Defaults), the foregoing release shall not apply and the
Administrative Agent or other applicable party may pursue all rights and
remedies available to them under the Credit Agreement and the other Transaction
Documents against the applicable Summit Entity that the applicable party would
have had without giving effect to the execution of this Waiver, and (iii) that
certain side letter dated December 10, 2008 from Trust II and CLST Financo to
Trust I Borrower, LLC Borrower, Summit Consumer Receivables Fund, L.P., Summit
Alternative Investments, LLC and Eric J. Gangloff, shall be terminated and of no
further force and effect.

 

(b)             The Administrative Agent hereby requests, and by signing below
the Collateral Custodian hereby agrees to such request, that the Collateral
Custodian hold and maintain the Required Receivables Files with respect to the
Collateral being transferred to Spinnaker Consumer Receivables Trust pursuant to
the Sale and Assignment in its capacity as “Collateral Custodian” (in such
capacity, the “Term Collateral Custodian”) under that certain Credit Agreement,
dated as of August 15, 2008, by and among FCC Finance, LLC, Spinnaker Consumer
Receivables Trust, Fortress Credit Co LLC, the Collateral Custodian and the
Backup Servicer.

 

(c)             The parties hereto agree that from and after the date hereof,
the Servicer Defaults set forth in clauses (c) and (g) of Section 6.12 of the
Credit Agreement and the Events of Default set forth in clauses (s), (t) and
(u) of Section 10.1 of the Credit Agreement shall be deemed to be removed from
the Credit Agreement and of no further effect.

 

Section 2.03. Consent to Servicer Transfer.

 

Each of the Administrative Agent, the Lender, the Summit Entities, Trust II and
FCC Finance, LLC hereby acknowledges and agrees that from and after the date
hereof FCC Finance, LLC (“FCC”) shall assume the role of successor Servicer
pursuant to and in accordance with Section 6.13 of the Credit Agreement with
respect to that portion of the Collateral that is owned by Trust II. For the
avoidance of doubt, Trust II and FCC shall only look to the terms of the Credit
Agreement in respect of all servicing duties and obligations of FCC thereunder.
The Servicer hereby acknowledges and agrees that amounts held on the date hereof
or received after the date hereof by the Servicer with respect to Collateral not
being transferred to Spinnaker Consumer Receivables Trust as contemplated herein
shall be transferred (i) by the Servicer to FCC on the date hereof in the case
of any such amounts held by the Servicer on the date hereof and (ii) by the
Servicer to FCC within one (1) Business Day of receipt in the case of any such
new amounts received by the Servicer after the date hereof.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.01. Conditions to Effectiveness. The effectiveness of this Waiver is
subject to the conditions precedent that (i) the Administrative Agent shall have
received counterparts of

 

3

--------------------------------------------------------------------------------


 

this Waiver duly executed by all of the parties hereto, (ii) Trust II shall have
received from the Servicer the sum of $97,466, representing the amount agreed to
by Trust II and CLST Financo as the amount payable to Trust II under the Credit
Agreement with respect to its Collateral as of the date hereof and (iii) all
conditions precedent to the transfer of Loans Outstanding by the LLC Borrower
and the Trust I Borrower described in Section 2 have been satisfied.

 

Section 3.02.Credit Agreement in Full Force and Effect as Waived. Except as
specifically amended hereby, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect. All references to the Credit
Agreement in any other document or instrument shall be deemed to mean the Credit
Agreement, as amended by this Waiver. This Waiver shall not constitute a
novation of the Credit Agreement, but shall constitute a waiver thereof. The
parties hereto agree to be bound by the terms and obligations of the Credit
Agreement, as amended by this Waiver, as though the terms and obligations of
this Waiver were set forth in the Credit Agreement.

 

Section 3.03. Representations and Warranties. Trust II hereby represents and
warrants that, immediately after giving effect to this Waiver, no Event of
Default or Unmatured Event of Default shall have occurred and be continuing.

 

Section 3.04.Prior Understandings. This Waiver sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, written or oral.

 

Section 3.05. Counterparts. This Waiver may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.

 

Section 3.06. Governing Law. This Waiver shall be governed by and construed in
accordance with the law of the State of New York.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Waiver to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWERS:

 

 

 

 

 

SSPE INVESTMENT TRUST I

 

 

 

 

 

By: U.S. Bank Trust National Association,

not in its individual capacity but solely as

statutory, trustee

 

 

 

 

By:

/s/ Tamara Schultz-Fugh

 

 

Name:

Tamara Schultz-Fugh

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

CLST ASSET TRUST II

 

 

 

 

 

By: U.S. Bank Trust National Association,

not in its individual capacity but solely as

statutory trustee

 

 

 

 

By:

/s/ Tamara Schultz-Fugh

 

 

Name:

Tamara Schultz-Fugh

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

SSPE, LLC

 

 

 

By:

/s/ Eric J. Gangloff

 

 

Name:

Eric J. Gangloff

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

 

 

SUMMIT ALTERNATIVE INVESTMENTS, LLC, as the Servicer

 

 

 

 

 

By: Gangloff & Associates Inc., it sole member

 

 

 

 

 

 

 

By:

/s/ Eric J. Gangloff

 

 

Name: Eric J. Gangloff

 

 

Title: President

 

 

 

 

 

 

 

 

SUMMIT CONSUMER RECEIVABLES FUND, L.P., as the Originator and as a Guarantor

 

 

 

 

 

By: Summit Alternative Investments, LLC, its General Partner

 

 

By: Gangloff & Associates Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ Eric J. Gangloff

 

 

Name: Eric J. Gangloff

 

 

Title: President

 

 

 

 

 

ERIC J. GANGLOFF, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Eric J. Gangloff

 

 

Name: Eric J. Gangloff

 

--------------------------------------------------------------------------------


 

 

 

CLST FINANCO, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Kaiser

 

 

Name:

 

 

Title:

 

[Signatures Continued on the Following Page]

 

--------------------------------------------------------------------------------


 

 

 

FORTRESS CREDIT CO LLC, as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Marc K. Furstein

 

 

Name:

MARC K. FURSTEIN

 

 

Title:

CHIEF OPERATING OFFICER

 

 

 

 

 

 

 

 

FORTRESS CREDIT OPPORTUNITIES I L.P., as Lender

 

 

 

 

 

By: Fortress Credit Opportunities I GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Marc K. Furstein

 

 

Name:

MARC K. FURSTEIN

 

 

Title:

CHIEF OPERATING OFFICER

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

U.S. BANK NATIONAL, ASSOCIATION,

not in its individual capacity but solely as Collateral Custodian and as the
Term Collateral Custodian

 

 

 

 

 

By:

/s/ Tamara Schultz-Fugh

 

Name:

Tamara Schultz-Fugh

 

Title:

Vice President

 

 

 

 

 

 

LYON FINANCIAL SERVICES, INC.,
(d/b/a U.S. Bank Portfolio Services), not in its individual capacity but solely
as Backup Servicer

 

 

 

 

 

By:

/s/ Joseph Andries

 

Name:

Joseph Andries

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------